United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2308
                        ___________________________

                              David Anthony Stebbins

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

          State of Arkansas; Amy Jones; Arkansas Rehabilitation Services

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                             Submitted: May 15, 2019
                               Filed: May 24, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

    David Anthony Stebbins appeals from the order of the District Court1 granting
summary judgment to defendants in his action under the Americans with Disabilities

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
Act, the Rehabilitation Act, and 42 U.S.C. § 1983. Viewing the facts and inferences
in the light most favorable to Stebbins, we conclude that the defendants were entitled
to summary judgment. See Vandewarker v. Cont’l Res., Inc., 917 F.3d 626, 629 (8th
Cir. 2019) (standard of review). We have also considered Stebbins’s challenges to
numerous other orders, and we conclude that they do not warrant reversal.2 We
affirm.
                        ______________________________




      2
       We have not considered matters Stebbins advances for the first time on appeal.
See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (declining to consider a pro se
appellant’s “additional allegations or arguments raised on appeal that were not
discussed by the district court”).


                                         -2-